TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00427-CV



                                   Scott Lee Parker, Appellant

                                                 v.

                                 Jessica Dawn Parker, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 185,361-A, HONORABLE JOE CARROLL, JUDGE PRESIDING



               Appellant Scott Lee Parker’s Appellant’s Brief was due to be filed in this Court on

August 27, 2001, but was not. On September 25, 2001, appellant was advised in writing that his

brief was overdue and that his appeal would be dismissed if he did not file his brief with this Court

on or before October 5, 2001. See Tex. R. App. P. 38.8(a)(2). Appellant has not filed a brief or

otherwise responded to this Court’s notices.

               Accordingly, this appeal is hereby dismissed for want of prosecution pursuant to

Texas Rules of Appellate Procedure 38.8(a)(1), 42.3(b) and (c).




                                               David Puryear, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: December 6, 2001

Do Not Publish